PLAN OF CONVERSION BAYHILL CAPITAL CORPORATION, a Colorado corporation, INTO BAYHILL CAPITAL CORPORATION, a Delaware corporation This PLAN OF CONVERSION (this "Plan"), dated as of , 2008, is hereby adopted and approved by BayHill Capital Corporation, a Colorado corporation ("BayHill-Colorado"), in order to set forth the terms,conditions and procedures governing the conversion of BayHill-Colorado into a Delaware corporation pursuant to Sections 7-90-201 and 7-90-202 of the Colorado Business Corporations Act (as amended, the "CBCA") and Section 265 of the Delaware General Corporation Law (as amended, the "DGCL"). WHEREAS, BayHill-Colorado's board of directors has approved the Conversion (as defined below) and recommended the same to BayHill-Colorado's shareholders, and such shareholders have approved the Conversion, all in accordance with the CBCA and DGCL. NOW, THEREFORE, BayHill-Colorado does hereby adopt this Plan to effectuate the conversion of BayHill-Colorado into a Delaware corporation as follows: 1.
